Citation Nr: 0433672	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  03-01 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of right eye 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1969 to March 
1971.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2002, 
a statement of the case was issued in December 2002, and a 
substantive appeal was received in January 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

Entitlement to service connection for blepharitis, both eyes 
were denied by a November 1999 decision and no notice of 
disagreement was filed.  The Board finds that the veteran's 
August 2001 claim for service connection for a right eye 
injury is a new claim and not a request to reopen the 
previous claim.

The veteran testified at a September 2004 Travel Board 
Hearing held at the Waco, Texas, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the September 2004 Travel Board Hearing the veteran 
testified that he received medical treatment by a VA facility 
within a year of his injury during reserve annual training in 
1972.  It appears that these records are not contained within 
the veteran's file, as there are no post-service records from 
the 1970's.  The Board finds that it is necessary to remand 
to obtain these records.  VA has a duty to assist a claimant 
in obtaining evidence which the claimant has identified.  38 
C.F.R. § 3.159 (2004).



Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should request all medical 
records involving the veteran's eye 
disability from the VA clinic in Dallas, 
Texas, to specifically include any 
medical records from the 1970's.

2.	The veteran should then be scheduled 
for a medical 
examination of his right eye by an 
appropriate medical specialist.  The 
claims file must be provided to the 
examining physician in conjunction with 
the examination.  The physician should 
provide an opinion regarding the etiology 
of any current disability noted, 
including a determination as to whether 
it is at least as likely as not that any 
current right eye disability was incurred 
in or aggravated by service.
 
3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the benefits remain denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Ronald W. Scholz
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




